DETAILED ACTION

Response to Amendment
	In view of the amendments to Claims 1-3, the previous §112(b) rejections directed to the claims are withdrawn.
	In view of the amendment to Claim 1, the previous prior art rejections directed to the claims are withdrawn.  New prior art rejections are set forth below.  These rejections were necessitated by the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2016/0318103 (Bergman) in view of online publication “Sintering Behavior of Elemental Powders with FeB Addition in the Composition of Martensitic Stainless Steel”, JMPEG Volume 16, 2007, pp. 726-729 (Akhtar).
In regards to Claims 1 and 3, Bergman teaches sintered components made from an iron-based powder composition, wherein the method is especially suited for producing components which will be subjected to wear at elevated temperatures (Abstract), wherein the composition is comprised of the following as set forth below in Table 1, which corresponds to and/or overlaps with the claimed composition as set forth in instant Claim 1:

Table 1
Component, by mass %
Instant Claim 1
Berman (Claim 1)
Cr
15-30%
15-30%
Ni
8-30%
5-25%
Si
2.0-6.0%
0.5-3.5%
C
0.5-2.5%
0.001-0.8%
Fe
Remainder
Remainder


It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
However, Bergman does not explicitly teach that the overall composition contains B: 0.08 to 0.8% in mass.
In the same field of compounds for sintered stainless steel composition, Akhtar teaches that the effect of sintering additive for the development of high-strength stainless steel was studied, wherein the content of FeB was observed, wherein above 0.5 wt. % FeB content, maximum increase in density was observed (Abstract) – which overlaps with the claimed limitation of B being contained in 0.08-0.8 % by mass.  
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the FeB powder of Akhtar within the metal matrix composition of Bergman during sintering.  One skilled in the art would have been motivated by the desire and expectation of improving increase in density after sintering, as taught by Akhtar, within the metal powder for metallurgy of Bergman in order to improve mechanical properties and performance.
Bergman also teaches that it is known that hard phases contribute to withstand wear at elevated temperatures, which may be carbides or nitrides, and also contain various alloying elements in order to provide strength (¶11), wherein hard metal-carbide-nitride phases can be precipitated (¶50), which include chromium (Abstract), and that the sintered material has an austenitic microstructure comprising about 5-15 vol. % of carbonitride hard phases (¶48) – corresponding to and overlapping with the limitations of hard phases dispersed in the matrix (instant Claim 1), wherein the matrix consists of an austenite matrix and the hard particles are occupied from 10-40 vol. % (instant Claim 3).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
One of ordinary skill in the art would expect, given that the composition of Bergman is substantially equivalent to that of the instant application and produced from the same method of sintering, that the product of Bergman in view of Akhtar would exhibit substantially similar properties and structure, including the matrix including Fe, Cr, Ni, and Si, and the phases including Fe, Cr, and C (instant Claims 1 and 3), and a porosity of less than 2% (instant Claim 1).  
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Bergman teaches that sintering on the metal powder is done at 1150-1350 °C for 15-120 minutes (¶28).  This is the same method used by applicants to produce the claimed product.  In particular, Applicant teaches that the green compact is sintered from 1100-1280 °C for 0.5-2 hours, wherein it is possible to obtain carbide-based hard phases and pores of 2.0% or less (¶31)  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the matrix including Fe, Cr, Ni, and Si, and the phases including Fe, Cr, and C (instant Claims 1 and 3), and a porosity of less than 2% (instant Claim 1).  
Additionally, Bergman teaches that the theoretical density of the sintered compact was >96%; one of ordinary skill in the art would recognize that the corresponding porosity would be <4%, which overlaps with the claimed limitation of less than 2% (instant Claim 1).
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2016/0318103 (Bergman) in view of online publication “Sintering Behavior of Elemental Powders with FeB Addition in the Composition of Martensitic Stainless Steel”, JMPEG Volume 16, 2007, pp. 726-729 (Akhtar) as applied to Claims 1 and 3 above, and further in view of WIPO Patent Application Publication No. WO 2012/140057 (Allroth).
In regards to Claim 2, Bergman in view of Akhtar teaches the sintered material according to Claim 1, but does not explicitly teach that the overall composition further comprises either one of B: 0.08-0.8% and P: 0.2-1.2% (instant Claim 2).
In the same field of high-temperature resistant components for stainless steel powder composition, Allroth teaches that phosphorus containing powder, such as Fe3P may be added up to 2%, and has the same effect as Cu, which facilitates sintering via a liquid phase as a sintering aid and has a negative influence at compositions above 2% (Page 8, Lines 11-16) – which overlaps with the claimed range of 0.2-1.2% (instant Claim 2).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the Fe3P powder of Allroth within the metal matrix composition of Bergman in view of Akhtar during sintering.  One skilled in the art would have been motivated by the desire and expectation of facilitating sintering via the sintering aid of P-containing compounds, as taught by Allroth, within the metal powder for metallurgy of Bergman in view of Akhtar in order to improve mechanical properties and performance.

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
Applicant argues that Examiner’s prior art does not teach the newly amended limitations of the content of B within the composition as set forth in instant Claim 1 (Applicant’s Arguments, Page 5).
In regards to Applicant’s arguments, Examiner notes in view of the new prior art rejections relying on Bergman, Akhtar, and Allroth, Applicant’s arguments are rendered moot.  
Therefore, Applicant’s arguments are not persuasive.

Applicant also argues that the instant application presents the criticality of Si, which states that the Si content of 2.0-6.0% by mass is critical to the unexpected effects of salt and oxidation resistance, as opposed to Bergman’s teaching of Si: 0.5-3.5%, referencing data in Table 1 of the specification (Applicant’s Arguments, Pages 5-6).
In regards to Applicant’s arguments, Examiner respectfully disagrees.  Applicant sets forth Nos. 3 and 12 for the end range of Si: 6.0% and Nos. 13 and 15 for the beginning range at Si: 2.0% (Applicant’s Arguments, Pages 5-6).  However, in regards to Nos. 3 and 12, the composition of the two Examples also vary in Cr amount.  Similarly, for Nos. 13 and 15, the two Examples vary significantly in Cr and Ni amount, as well as porosity – additionally, for the beginning range of Si: 2.0%, No. 13, with a content of Si:1.4% represents a 30% deviation from the apparently critical range as asserted by the Applicant.  Furthermore, Example No. 7, which contains 5.8% which lies in the range of Si: 2.0-6.0% as claimed, is considered to lack the unexpected effects as argued by the Applicant, despite only exceeding the claimed Cr amount by 1.67%.
Thus, Applicant has not provided sufficient evidence on the record, whether in the form of a declaration or additional testing data, to show the criticality of the Si content as argued and the unexpected effects that arise, and Applicant has not met its burden in showing that the prior art as set forth is not prima facie obvious over the claims as presented.
Therefore, Applicant’s argument is not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 
/Daniel J. Schleis/Primary Examiner, Art Unit 1784